PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/223,615
Filing Date: 29 Jul 2016
Appellant(s): Jobanputra et al.



__________________
Nathan Elder, RNo. 55150
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/19/2020 from which the appeal is taken is being maintained by the examiner.   

(2) Response to Argument
 
The Applicant presents the following argument(s) [in italics]: (See Appeal Brief, Page 9 ) 
…  a  “notification” as that term is used in Chang is not a message authored by a first member and addressed by the first member to a second member. As any person of ordinary skill in the art will immediately recognize, a notification or a notification message is an applications or system-generated message. As a system-generated message, a notification is not a message that is received from a first member of an online social networking service, nor is it authored by any member of a social networking service. A notification message may be communicated to a device of a recipient, but it certainly is not, received at a server (or intermediary server, claim 1) from a first member of an online social networking service, as described and claimed by Applicants. Therefore, the Office Action is in error …
The Examiner respectfully disagrees with the Applicant.
Chang is not relied upon to disclose ‘a message authored by a first member and addressed by the first member to a second member.’
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chang disclosed (re. Claim 1) receive a first message from a first member of an online social networking service (Chang-Paragraph 30, handling a notification from that social network)  using a first computing device,  (Chang-figure 6, Paragraph 61, notification delivery platform 102 can receive one or more notification messages and determine a user and user account associated with each message, Paragraph 63, notification platform 102 can send notifications to a corresponding notification component (602-606) on each respective device ) the first message addressed to a second member of the online social networking service;  (Chang-Paragraph 54, a recipient associated with each message is determined )
The Appellant Remarks appear to imply wherein the Chang notifications only pertain to system-to-recipient notifications that do not arise/triggered from a sender user and that there is no user-user messaging involved. That is, there is no sender user trying to send a message to a recipient user.  The Examiner does not agree with the Appellant characterization of the Chang disclosure. 
Chang Figure 13 Paragraph 108-Paragraph 109 describes wherein the notifications can arise due to other users (‘the sender’) communicating a message to the target user (‘the recipient’).  The Examiner does not agree that Chang is limited to notifications that are entirely system-generated.   
While Chang-Joo-Bhageshpur substantially disclosed the claimed invention Chang-Joo-Bhageshpur did not disclose (re. Claim 1) the first message authored by the first member and addressed by the first member to a second member of the online social networking service,
 the second member using a second application on the second computing device to author the second message,
determine that the second message, received from the second computing device, is a reply message to the first message by determining that the second message includes text included in the first message.

Olsen Paragraph 166-Paragraph 168 disclosed wherein a reply message is input by the recipient, via interface 118 at user system 114. The reply message may be a message that responds to a text message sent by the sender and/or may be a text message or other message responding to a friend request, a post on a wall, and/or a request to follow the recipient. The reply message may be in the form of a post on the sender's wall, an inter-social network instant message, and/or an inter-social network e-mail.

Olsen disclosed (re. Claim 1) ‘a message authored by a first member and addressed by the first member to a second member.’ ( Olsen -Paragraph 166-Paragraph 168,a reply message is input by the recipient, via interface 118 at user system 114. The reply message may be a message that responds to a text message sent by the sender , Paragraph 49, The Chatter system processes the message, recognizes, based on the designator, that the message is an outbound message, and sends the message to Facebook as a message, via the protocol. Facebook receives the inter-social-network communications message and checks to determine the intended recipient and the sender )     
Chang,Joo and Olsen are analogous art because they present concepts and practices regarding social network messaging applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Olsen into Chang-Joo.  The motivation for said combination would have been to implement sharing inter-social network communications between users of different social networks.(Olsen-Paragraph 40)
The Examiner notes that Mandel provides overlapping disclosure with Olsen regarding ‘a message authored by a first member and addressed by the first member to a second member.’ See Final Rejection mailed 11/19/2020, Pages 5-7. 
Mandel further disclosed determining that the second message, received from the second computing device, is a reply message to the first message (Mandel-Paragraph 69, a threaded BBS can also be presented … include additional metadata showing the connected messages in a thread and the nature of the relationship (e.g. reply, forward, etc.)  )  by determining that the second message includes text included in the first message. (Mandel-Paragraph 32, a semantic analysis on the data to provide more filtering information and to aid in identifying related messages. This can include attempting to identify related subject lines, copied message data in replies and forwards, Paragraph 41, similarity engine 1216 uses the concepts identified by the entity extractor to identify related documents. This process conducts a search for other documents that have locations, names, places, or other noun-phrase concepts similar to the document being ingested)

The Applicant presents the following argument(s) [in italics]: (See Appeal Brief, Page 10) 
… Joo does not describe receiving a message at a server or intermediary server, but instead, Joo describes how a user may select a message at a client device.  
The Examiner respectfully disagrees with the Applicant.
Joo is not relied upon to disclose ‘receiving a message at a server or intermediary server’.
 Mandel disclosed (re. Claim 1) an intermediary server. (Mandel- Paragraph 72,Figure 10, Data from a plurality 1001 of BBS's is provided to server/processor 1002. The data is analyzed using, for example, Attivio semantic search engine, to identify messages of interest and to add meta-tags to the data as appropriate. ) 
Mandel Paragraph 72 disclosed tracking across multiple BBS's in an embodiment of the system. Data from a plurality 1001 of BBS's is provided to server/processor 1002.
Mandel disclosed (re. Claim 8)  a server receiving a first message and a second message. (Mandel- Paragraph 72,  tracking across multiple BBS's …Data from a plurality 1001 of BBS's is provided to server/processor 1002 ) 
   Mandel further disclosed determining that the second message, received from the second computing device, is a reply message to the first message (Mandel-Paragraph 69, a threaded BBS can also be presented … include additional metadata showing the connected messages in a thread and the nature of the relationship (e.g. reply, forward, etc.)  )  by determining that the second message includes text included in the first message. (Mandel-Paragraph 32, a semantic analysis on the data to provide more filtering information and to aid in identifying related messages. This can include attempting to identify related subject lines, copied message data in replies and forwards, Paragraph 41, similarity engine 1216 uses the concepts identified by the entity extractor to identify related documents. This process conducts a search for other documents that have locations, names, places, or other noun-phrase concepts similar to the document being ingested)


The Applicant presents the following argument(s) [in italics]: (See Appeal Brief, Page 10) 
… the Office Action seems to suggest that the messages that are presented at the client device as described in Joo, could somehow be combined with the notification message(s) of Chang. The Office Action indicates the motivation for combining, Chang and Joo is “enabling easy access to an application linked to contact information.” …the proposed motivation for combining teachings of the two references, as expressed in the Office Action, is clearly erroneous.. 
The Examiner respectfully disagrees with the Applicant.
The implementation of the Joo disclosure regarding ‘determining which application selected from a plurality of applications installed on the first computing device and capable of generating the first message the first member used to generate the first message’ (Joo-Paragraph 79, determines if any application is selected by the user from among the at least one retrieved application, Paragraph 78, controller 110 retrieves at least one application that may be linked to contact information of the selected message ) does not render Chang inoperable or undesirable.  Joo enables Chang to operate with multiple social networks/ applications/ systems.  Joo does not interfere with Chang with respect to handling a notification from a social network.

Chang and Joo are analogous art because they present concepts and practices regarding social network messaging applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Joo into Chang.  The motivation for said combination would have been to enabling easy access to an application linked to contact information, such that the user does not need to know or specify which application to invoke for retrieving and opening the message.   (Joo-Paragraph 12) 


The Applicant presents the following argument(s) [in italics]: (See Appeal Brief, Page 11 ) 
…Per Applicants’ claim 8, a determination is made at a server computer… Joo is significantly different …First, the functionality described in the cited portions of Joo are described as being performed, not at or by a server computer, but by a client device. Second, the server is not determining an application used to author a first message, but instead, the client is presenting information relating to any application that might be associated with contact information of a message. Finally, as clearly described in Joo, the ultimate determination of an application is made by a user selecting an application from a plurality of applications presented…  
The Examiner respectfully disagrees with the Applicant.
The Examiner notes wherein Joo is not limited to a user selection because Joo Paragraph 78,Paragraph 79 disclosed wherein after the user has made a selection to view a received message, it is the controller that determines if any application is selected by the user from among the at least one retrieved application.  Upon selection of the message, the controller 110 retrieves at least one application that may be linked to contact information of the selected message at step 410.  The user does not need to know or specify which application to invoke for retrieving and opening the message.  Thus Joo disclosed a computer function for performing a determination, in addition to a a user selection. Joo Paragraph 82 disclosed wherein even if the user of the mobile device did not register the other party at a frequently used SNS, upon reception of a message from the other party, the mobile device determines whether the other party signs up for the SNS based on its contact information and displays the contact information of the other party and an application that enables the SNS.
With respect to a server for performing the function, Joo is not relied upon to disclose ‘receiving a message at a server or intermediary server’.
Mandel disclosed (re. Claim 8)  a server receiving a first message and a second message. (Mandel- Paragraph 72,  tracking across multiple BBS's …Data from a plurality 1001 of BBS's is provided to server/processor 1002 ) 
The Examiner notes wherein the Joo computer functionality is not dependent on the attributes of the client device.  In the context of the combination of Joo and Mandel, 

The Applicant presents the following argument(s) [in italics]: (See Appeal Brief, Page 13) 
…The solution proposed by Bhageshpur involves sending messages as text messages over a text messaging service. The rationale provided in the Office Action for the combination of Chang, Joo and Bhageshpur is entirely insufficient as it does not describe in any detail whatsoever how the various teachings of the individual references would or could be combined to arrive at that which has been claimed by Applicants… 
The Examiner respectfully disagrees with the Applicant.
The Examiner notes wherein Chang Paragraph 4 is concerned with various messaging applications and when the target device does not have an appropriate application installed, delivering the notification message via an alternate delivery mode.  Chang is directed towards communication between users of different messaging platforms. 
Chang,Joo and Bhageshpur are analogous art because they present concepts and practices regarding social network messaging applications.  Likewise, Bhageshpur is facilitating communication between users of different messaging platforms (Bhageshpur-Paragraph 23).  In context of the combination of Chang-Joo-Bhageshpur it 


The Applicant presents the following argument(s) [in italics]: (See Appeal Brief, Page 14) 
… With respect to the combination of Chang, Joo and Olsen, The Office Action states, [t]he motivation for said combination would have been to implement sharing inter-social network communications between users of different social networks. (Olsen- Paragraph 40).” The proposed motivation for combining Olsen with Chang and Joo makes no sense whatsoever.
The Examiner respectfully disagrees with the Applicant.
The Examiner notes wherein Chang Paragraph 4 is concerned with various messaging applications and when the target device does not have an appropriate application installed, delivering the notification message via an alternate delivery mode.  Chang is directed towards communication between users of different messaging platforms. 

Chang,Joo and Olsen are analogous art because they present concepts and practices regarding social network messaging applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Olsen into 
 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREG C BENGZON/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        

Conferees:

/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444    

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                            
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.